 Case 19-10701        Doc 37     Filed 10/07/19     Entered 10/07/19 20:38:55       Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF LOUISIANA

       IN RE:                                               CASE NO.: 19-10701
       LISA P. NICHOLSON                                    CHAPTER 13

                                    NOTICE OF HEARING

       NOTICE IS HEREBY GIVEN that a hearing on the previously filed Motion to Lift Stay

shall be held on Wednesday October 30, 2019 at 2:00 p.m. in the United States Bankruptcy Court

for the Middle District of Louisiana, located at 707 Florida St., Room 222, 2nd Floor, Baton Rouge,

LA 70801.

       NOTICE IS FURTHER GIVEN that any response or opposition must be filed in writing with

the clerk of court at U.S. Bankruptcy Court, 707 Florida Street, Room 119, Baton Rouge, Louisiana

70801 eight days prior to the above given hearing date and served on counsel for the moving party

and any other party entitled to notice of the objection.

       Baton Rouge, Louisiana, this 7th day of October 2019.

                                       Respectfully submitted:

                                       /s/David O. Mooney
                                       David O. Mooney, Bar No. 20967
                                       Attorney at Law
                                       201 Saint Charles St.
                                       Baton Rouge, LA 70802-5946
                                       Telephone: (225) 387-8122
                                       Facsimile: (225) 344-6515
                                       E-mail: david@domooney.com
                                       ATTORNEY FOR JOHN NICHOLSON
